Opinion issued April 22, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-13-00664-CV
                             ———————————
  TUTTLE ENTERPRISES, INC. D/B/A TUTTLE CONSTRUCTION,
WATSON & TAYLOR MANAGEMENT, INC., WATSON & TAYLOR USA
    SP, LTD., AND WATSON & TAYLOR USA, LLC, Appellants
                                          V.
                RAY TRUITT AND ANNIE TRUITT, Appellees


                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                        Trial Court Case No. 09CV0221


                           MEMORANDUM OPINION

      On February 25, 2014, we received notice from the mediator that the parties

had settled all issues in this appeal. On February 26, 2014, the Clerk of the Court

notified the parties that, unless, within 15 days of the date of the notice, the parties
demonstrated that there was a live controversy between them as to the merits of the

appeal, the appeal would be dismissed. See, e.g., Hodrick v. Arena Grp. LP, No.

01-07-00554-CV, 2008 WL 185614, at *1 (Tex. App.—Houston [1st Dist.] Jan.

17, 2008, no pet.) (dismissing appeal as moot when mediator informed Court of

settlement and parties failed to demonstrate that live controversy existed between

them); see also Valley Baptist Med. Ctr. v. Gonzales, 33 S.W.3d 821, 822 (Tex.

2000) (requiring that actual controversy exist between parties to appeal for

appellate court to exercise jurisdiction). No party has filed a response to the

notice.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3. We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                         2